TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2013



                                      NO. 03-13-00035-CV


                 Westside Community Development Corporation, Appellant

                                                v.

                         Fayette County Appraisal District, Appellee




          APPEAL FROM 155TH DISTRICT COURT OF FAYETTE COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
       DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court the parties’ joint motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall pay the costs of the appeal incurred by that party, both in this Court and the court below;

and that this decision be certified below for observance.